DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  December 20, 2020 and June 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities:  the specification lacks the proper section headings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwang (D312,757).
As to claim 1, Zwang discloses an eating aid (see title of patent), as illustrated in Figures 1-7 and annotated Figures 1-3 below, comprising a contact area for placing against a food item; and a finger receiver facing away from the contact area for attachment to a finger wherein at least one spike  protrudes from the contact area serving to be inserted into the food item.

    PNG
    media_image1.png
    457
    760
    media_image1.png
    Greyscale

With claim 2, the contact area is formed by a planar element bounding the finger receiver (see annotated Figure 3 above).
With claim 3, the planar element shapes a concave area for placement against a finger (see annotated Figures 1 and 3 above).
With claims 4 and 17, the finger receiver is additionally bounded by a ring element extending away from the planar element (see annotated Figure 3 above).
With claim 5, the spike is held within a portion of the planar element with the finger receiver forming a fingertip placement surface at a height thereof (see annotated Figures 1 and 3 above).
With claims 18-19, the spike is best interpreted to be held within a portion of the planar element, with the finger receiver forming a fingertip placement surface at a height thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 10, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zwang (D312,757).
With claims 6 and 20, Zwang discloses the claimed invention except for the construction material of the eating aid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the eating aid partially of a metal material, since it has been held to be MPEP 2144.07.
With claims 7-8, Zwang discloses the claimed invention except for the construction material of the eating aid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the eating ai partially of a single-use material being a renewable resource, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
With claim 10, Zwang discloses the claimed invention except for the eating aid to be constructed from several parts.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the eating aid of several parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04.V.C. as  Legal Precedent as Source of Supporting Rationale.
With claim 12, Zwang discloses the claimed invention except for the spike to have a length of at least 2 cm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the spike to have a length of at least 2 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.II.A.
With claim 13, Zwang discloses the claimed invention except for a second similar eating aid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify a second similar eating aid, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.VI.B. as Legal Precedent as Source of Supporting Rationale.
With claim 14, the first eating aid has a different finger receiver  with respect to  at least a second eating aid per duplication of parts of a device – see claim 13 discussion above.
With claim 15, the first eating aid and the at least a second eating aid each have exactly one spike per duplication of parts of a device – see claim 13 discussion above.
With claim 16, Zwang discloses the claimed invention except for the spike to have a length from 2.5 to 3.5 cm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the spike to have a length from 2.5 to 3.5 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.II.A.
Claim  9  is rejected under 35 U.S.C. 103 as being unpatentable over Zwang (D312,757) in view of Longstreet (US 1,847,345).
Zwang discloses the claimed invention except for the spike to made from a toothpick.  Longstreet teaches a food apparatus comprising a toothpick (15) on the housing (see Figure 1 and col. 2, line 93).  
Thus, the manner of enhancing a particular device (eating aid) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Longstreet.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art eating aid of Zwang and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that constructing one of the spikes with a toothpick in Zwang would provide a longer spike that can be inserted deeper into the food object.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Zwang (D312,757) in view of Zimmermann et al (US 2013/0277993).
Zwang discloses the claimed invention except for the eating aid to be integrally made as an injection-molded part.  Zimmermann et al teach a food handling device (1) to be made of injection-molded plastic (see paragraph [0031]).  
Thus, the manner of enhancing a particular device was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Zimmermann et al.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art eating aid of Zwang and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that constructing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stagnitta, Nelson, Lorenzo, McNamara, Beuret, and Daly are cited as being relevant art, because each prior art shows a eating aid comprising a finger receiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651